DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 06/27/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The previous 102(a)(1) and 103 rejection have been withdrawn. 
Applicant amended claim 5 and 12-16 to change the atmospheric pressure range from “-10 mmH2O to 10 mmH2O” to “-10 mmH2O to -1 mmH2O”. This negative pressure is limitation is incorporated to claim 1. Claim 8 and 9 are canceled. Amendments resolved claim objections indicated from previous Office Action.
Applicant argues that the combination of Murata (WO-2016185976-A1) in view of Ogino et al (US-20070144212-A1). Examiner agree that the inclusion of “a pressure of the atmosphere in the glass melting furnace is lower than a pressure of an atmosphere outside the glass melting furnace”. 
Examiner presents new rejection with Murata in view of Ikeda et al (JP-52110717-A, English translation provided by J-PlatPat) as necessitated by amendment. Ikeda teaches of refining the glass melt in a negative/evacuated atmosphere, reading on a pressure of the atmosphere in the glass melting furnace is lower than a pressure of an atmosphere outside the glass melting furnace.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-3, 5-7, 10, 12, 13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (WO-2016185976-A1, English translation provided by Espacenet) and further in view of Ikeda et al (JP-52110717-A, English translation provided by J-PlatPat).
Regarding claim 1, Murata teaches of a manufacturing process for a glass article (p. 6 Line 13) comprising: a melting step of melting glass raw materials (p. 6 Line 14-15) in a melting furnace only by electric heating to generate molten glass (p. 6 Line 23-30) and a forming step of forming the molten glass into a glass article (p. 6 Line 18), wherein the glass melting step comprises adjusting a water vapor amount in an atmosphere in the glass melting furnace (p. 5 Line 30).
Murata does not expressly teach the atmospheric pressure for their manufacturing method. In the same field of endeavor, Ikeda teaches of melting glass raw material in an evacuated dry atmosphere (p. 3/9, snipped below), reading on a pressure of the atmosphere in the glass melting furnace is lower than a pressure of an atmosphere outside the glass melting furnace. It would be obvious to one of ordinary skill in the art at the time of invention to refine glass in its melting stage by modifying the water vapor content in a low pressure (evacuated) furnace for higher transparency glass (p. 6/9 bottom half explains optical property improvements).

    PNG
    media_image1.png
    242
    922
    media_image1.png
    Greyscale


Regarding claim 2, according to modified Murata of claim 1, Murata teaches of reducing water content in the furnace atmosphere (p. 5 Line 30). Murata shows motivation to reduce to zero, reading on “15 b/Nm3 or less”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding claim 3 and 10, according to modified Murata of claim 1 and 2, Ikeda teaches of adjusting the water vapor amount in the atmosphere in the glass melting furnace by supplying a dry gas into the glass melting furnace (p. 3/9 snipped below).

    PNG
    media_image2.png
    120
    1502
    media_image2.png
    Greyscale


Regarding claim 5, 12, 13, and 15, according to modified Murata of claim 1, 2, 3, and 10, Ikeda teaches of operating their method in which the furnace is evacuated to a pressure of less than 760 mmHg (standard atmospheric pressure), preferably less than 400 mmHg (p. 4/9 snipped below).

    PNG
    media_image3.png
    76
    943
    media_image3.png
    Greyscale

Ikeda teaches that a negative pressure is necessary (less than 0 mmH2O difference), reading on a larger range than claimed. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a difference in pressure between the melting furnace and the atmosphere that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding claim 6, 17-18, and 20, according to modified Murata of claim 1-3 and 5, Murata teaches of forming the glass substrate using down-draw method (p. 5 Line 55).

Regarding claim 7, according to modified Murata of claim 1, Murata teaches of using molten glass that is alkali-free (p. 5 Line 55).


Claims 4, 11, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (WO-2016185976-A1, English translation provided by Espacenet) and Ikeda et al (JP-52110717-A, English translation provided by J-PlatPat) as applied to claim 3 and 10 above, and further in view of Iino et al (WO-2007108324-A1).
Regarding claim 4 and 11, according to modified Murata of claim 3 and 10, Ikeda teaches that the exposed portion of the liquid surface is exposed to the dry gas atmosphere in the furnace is important (p. 3/9 snipped below). Ikeda does not expressly teach of the structural arrangement of the molten glass, glass raw material, and dry gas supply of the furnace.

    PNG
    media_image2.png
    120
    1502
    media_image2.png
    Greyscale

In related dry atmosphere glass melting art, Iino teaches of raw glass materials 22 melting into a liquid surface of exposed molten glass 23 [0015] and an atmospheric gas introduction port 10 supplying dry nitrogen gas to the tank ([0016], Fig. 1). It would be obvious to one of ordinary skill in the art at the time of invention that modified Murata have a glass melting tank with molten glass comprising an exposed portion in which a liquid surface is not covered with glass raw materials and is exposed to a dry gas environment to reduce water content in the produced glass.

Regarding claim 14 and 16, according to modified Murata of claim 4 and 11, Ikeda teaches of operating their method in which the furnace is evacuated to a pressure of less than 760 mmHg (standard atmospheric pressure), preferably less than 400 mmHg (p. 4/9 snipped below).

    PNG
    media_image4.png
    114
    1487
    media_image4.png
    Greyscale

Ikeda teaches that a slight negative pressure is necessary (less than 0 mmH2O difference), reading on a larger range than claimed. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a difference in pressure between the melting furnace and the atmosphere that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding claim 19, according to modified Murata of claim 4, Murata teaches of forming the glass substrate using down-draw method (p. 5 Line 55).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20130309622-A1 teach of a dry environment evacuated atmosphere to refine glass melts
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741